                                            Case 3:21-cv-00647-SK Document 4 Filed 01/28/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GALE JOSEPH YOUNG, BM2907,                         Case No. 21-cv-00647-SK (PR)
                                   8                     Plaintiff,
                                                                                            ORDER OF TRANSFER
                                   9             v.

                                  10     CDCR, et al.,
                                  11                     Defendant(s).

                                  12          Plaintiff, a prisoner at North Kern State Prison in Delano, California, has filed a pro se
Northern District of California
 United States District Court




                                  13   complaint under 42 U.S.C. § 1983 alleging inadequate medical care for a shot gun wound. A
                                  14   substantial part of the events or omissions giving rise to the claim(s) occurred, and the defendants
                                  15   named reside, in the counties of Kern and Sacramento, which lie within the venue of the Eastern
                                  16   District of California. See 28 U.S.C. § 84(b). Venue therefore properly lies in the Eastern
                                  17   District. See id. § 1391(b).
                                  18          Accordingly, IT IS ORDERED that, in the interest of justice and pursuant to 28 U.S.C. §
                                  19   1406(a), this action be TRANSFERRED to the United States District Court for the Eastern District
                                  20   of California.
                                  21          The clerk shall transfer this matter forthwith.
                                  22          IT IS SO ORDERED.
                                  23   Dated: January 28, 2021
                                  24                                                    ______________________________________
                                                                                        SALLIE KIM
                                  25                                                    United States Magistrate Judge
                                  26
                                  27

                                  28
